96 Ga. App. 318 (1957)
99 S.E.2d 895
JACOBS
v.
OWENS.
36827.
Court of Appeals of Georgia.
Decided September 10, 1957.
*319 Sidney Parks, Parks & Eisenberg, for plaintiff in error.
Sam F. Lowe, Jr., Smith, Field, Doremus & Ringel, contra.
QUILLIAN, J.
1. The defendant insists that he is not liable because his employee only summoned the police and did not direct, request, or command the police to search the plaintiff. It is true that for a person to be liable for false arrest he must either make, command, request, or direct the arrest, but it is not necessary that he direct it in express terms. Webb v. Prince, 62 Ga. App. 749 (9 S. E. 2d 675); Gordon v. Hogan, 114 Ga. 354 *320 (40 S. E. 229). In the present case it was alleged that: the defendant's employee called the police and informed them that the plaintiff was holding a gun on another employee; upon the arrival of the police she pointed to the plaintiff and said, in effect, "that's the man"; as a result of the telephone call and pointing out of the plaintiff the police seized and searched him. Under authority of Webb v. Prince, supra, the above allegations are tantamount to an allegation that the defendant's employee directed the arrest of the plaintiff, and set forth a cause of action.
The petition also set forth a cause of action based on the defendant's failure to protect the plaintiff as a customer, lawfully on the defendant's property, from injury caused by the misconduct of the defendant's employee. Hazelrigs v. J. M. High Co., 49 Ga. App. 866 (176 S. E. 814); Sims v. Miller's, Inc., 50 Ga. App. 640 (179 S. E. 423); Southern Grocery Stores, Inc. v. Keys, 70 Ga. App. 473 (28 S. E. 2d 681); Colonial Stores, Inc. v. Coker, 74 Ga. App. 264 (39 S. E. 2d 429). The general demurrer is without merit.
2. The special demurrers filed by the defendant show no merit and the judge properly overruled them.
Judgment affirmed. Felton, C. J., and Nichols, J., concur.